I respectfully disagree with the majority's disposition of the first assignment of error. The purpose of a motion for a judgment of acquittal is to test the sufficiency of evidence and, when such evidence is insufficient, to take the case from the jury. Dayton v. Rogers (1979), 60 Ohio St.2d 162, 163, *Page 760
14 O.O.3d 403, 404, 398 N.E.2d 781, 782. The prosecutor was required to prove that Troutman attempted to influence, intimidate, or hinder Toth in inspecting the septic tank and reporting any violation, and, that the attempt was made knowingly by force or threat of force.
Although the evidence was sufficient to support the finding that Troutman threatened harm to Toth, it did not establish that this was for the purpose of intimidating the sanitarian from further investigating and reporting Troutman for an illegal septic system. On the contrary, the evidence showed that the purpose of Troutman's conduct was to protect his family by removing from his property a man who allegedly had been peeping in the windows. Since I believe the state failed to prove its case, I would sustain the first assignment of error and reverse the judgment of the trial court.